Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Replace the ABSTRACT as originally filed with that attached hereto on a separate sheet.
	Before the first line of the specification, please insert:--This application is a 371 filing of PCT/CN2019/088123, filed 05/23/2019.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the improved performance of zeolitic materials loaded with the recited rare earths and, having a silica to trivalent oxide ratio of 2 to 20 that are known to be effective for selective catalytic reduction of nitrogen oxides.  While at least one prior art document discloses a similar SCR catalyst employing cerium, the evidence of record does not support expanding that teaching to include other rare earths.  WO 2015/195819A 1discloses that cerium is grouped with Ge, Ti, Zr and Hf with respect to its effects.  WO2017/201812A1 does not teach the effects of rare earth with respect to SCR or with respect to the framework types recited by the instant claims.  CN1270852A similarly does not teach the improved SCR performance and is limited to rare earths loaded on LTA, FAU, LTL, MOR, BEA, MFI and MAZ framework types.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

















					ABSTRACT
The present invention relates to a rare earth element containing zeolitic material having a framework structure selected from the group consisting of AEI, AFT, AFV, AFX, AVL, CHA, EMT, GME, KFI, LEV, LTN, and SFW, including mixtures of two or more thereof, the framework structure of the zeolitic material comprising SiO2 and X2O3, wherein X stands for a trivalent element, wherein the zeolitic material displays an SiO2 : X2O molar ratio in the range of from 2 to 20, and wherein the zeolitic material contains one or more rare earth elements as counter-ions at the ion exchange sites of the framework structure. Furthermore, the present invention
relates to a process for the production of the inventive rare earth element containing zeolitic material as well as to the use of the inventive rare earth element containing zeolitic material.